Title: From John Adams to Samuel Williams, 3 June 1786
From: Adams, John
To: Williams, Samuel


     
      Sir
      London June 3. 1786
     
     I am much obliged to you for your Letter of the 9. of April. The Memoirs of the Accademy of Arts and Sciences, Shall be sent to sir Joseph Banks, and the other Packet to Manheim.
     I am much more at ease in my own Mind to have my sons with you, than I should be to have them here with me, or at any other University. and nothing can give me more Satisfaction than to hear, that they behave with Propriety.
     Dr Gordons Voyage to England, and his Intention of remaining here, have probably diminished the Number of Subscribers in America, and I much doubt whether he will meet that Encouragement in Europe which he expects.
     Nobody thrives, no Book will sell in this Country, unless it is encouraged by the Court, and the Drs History be it what it may, will never be cherrished there. The Court and the Nation would be glad to have the whole story blotted out of Memory.— There is a general Disposition to prevent every American Work, and Character, from acquiring Celebration.— Every Thing American is so unpopular, that even Printers and Booksellers are afraid of disobliging their Customers, by having any Thing to do with it.— Nothing of the Kind will sell in Prose or Verse.— I am Sorry to Say that it appears to me the Seperation between the two Nations must and will be final and perpetual in Affection as well as in Laws. This, which is false Policy in this Country, will be ultimately it’s destruction, and make it a Signal Example to the World. It is a Pitty that because a People has been divided in halves, that the two Parts Should be destined to be forever Rivals and Ennemies at heart, and I cannot Say that our own Countrymen, have in all Things acted a rational Part. Yet I do think it has been and is in the Power of this Cabinet, to restore a real Friendship between the two Peoples. But I think now there is very little Chance of it because those very Men who acquired their

Fame, Popularity and Power by professing friendship to Us are now at least as bitter against Us as the others.
     All this however should not prevent Us from doing our Duty, in all points. We shall find our Interest in it at last.
     With great Respect and Esteem / I have the Honour to be, sir, your / most obedient and humble servant
     
      John Adams
     
    